Case 18-16737-RA|\/| Doc 51 Filed 01/24/19 Page 1 of 1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Southern District of Florida

Anabe||a E Zamora
In re aka Anabe||a Eve|ina Zamora; aka Anabe,||a Zamora Case No_ 18_16737_RAM

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

Seterus, |nc., as authorized subservicer for Federa| Nationa|

 

 

U.S. Bank Trust Nationa| Association as Trustee of Mortgage Association ("Fannie Mae"), a corporation organized and
Cha|et Series ||| Trust existing under the laws of the United States of America
Name of Transferee Name of Transferor
Name and Address Where notices to transferee Court Claim # (if known): 13-1
should be sent: Amount of Claim: $282,543-59
C/O SN Sel'ViCinQ CorpOra'inn Date Claim Filed: 08/13/2018

323 Fifth Street
Eureka, CA 95501

Phone; 800-603-0836 Phone: 866-436-4766
Last Four Digits of Acct #: 851 1 Last Four Digits of Acct. #: 6393

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By; /S/ D- Anthony SOttile Date; 01/24/2019
Transferee/Transferee’s Agent

 

 

Penaltyfor making a false statement Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

